The opinion of the court was delivered by Horton, C. J.: This action was tried in the district court of Morris county, at the April term, 1877, on appeal from a justice of the peace of that county. The plaintiff in error complained that the defendant in error, a corporation duly incorporated under the laws of the state, was indebted to him in the sum of $200, for that much money had and received by the defendant from the plaintiff, which was loaned by plaintiff to defendant, at defendant’s special instance and request. After both parties had offered their evidence and rested, the court instructed the jury to find for the defendant, which was duly excepted to. The jury having found for the defendant, in accordance with the instruction of the court, and judgment having been rendered thereon, the plaintiff has brought the case here for review. At the time that the corporation received the money, the following receipt or contract was executed to plaintiff by a duly-authorized agent of the defendant, under its instructions and on its behalf: “Council Grove, Kansas, May 17, 1876, “Josiah Hinton has this day paid into the grange agency the sum of $200, to be used as conditional stock, with the agreement by the directors of. the association that while it is used it shall have the' same advantages as other stock, but that said Hinton can draw out said money at any time by giving thirty days’ notice to the agent, in writing. “ J. P. Stover, President. James Coffin, Agent.” It was proved that more than thirty days before the action was commenced, the plaintiff notified the agent of the defendant in writing that he wanted his money, and demanded it back. Under these circumstances the ruling of the district court was erroneous, and the judgment must be reversed. The court seems to have construed the receipt accepted by Hinton to mean that the money therein named was capital stock, the same as other stock, and that the lender had no right to withdraw his money, notwithstanding the agreement that the corporation was to pay it back on notice being given, as required by the terms of the receipt. Such a construction was unwarranted. The receipt plainly states that the plaintiff could draw out his money at any time by giving thirty days’ notice to the agent, in writing; and when he complied with the terms of such receipt, he was. clearly entitled to his money.. On the refusal to permit him to withdraw the same, his cause of action accrued, and under the proof it is evident that he should have recovered. The jury was misdirected, to the prejudice, of the plaintiff’s rights. Whether the plaintiff is liable to creditors of the corporation on the ground that he is the holder of conditional stock, and whether creditors could have restrained the payment of this money to the plaintiff until their claims, if there were any, had been first satisfied, we need not now determine, as these questions are not in the case. This action is between the plaintiff and the corporation alone. It does not appear that the corporation is insolvent, nor that any valid defense was interposed to the claim sued on. The judgment will be reversed, and new trial granted. All the Justices concurring.